

EMPLOYMENT AGREEMENT
 
This Employment Agreement (“Agreement”) is made and entered into as of July 1,
2008, by and between National Holdings Corporation, a Delaware corporation (the
“Company”) and Alan B. Levin (the “Executive”).
 
Recitals
 
WHEREAS, the Company wishes to employ the Executive, and Executive wishes to be
so employed by the Company, on the terms and conditions hereinafter set forth.
 
NOW, THEREFORE, in consideration of the premises and mutual covenants set forth
herein, and for other good and valuable consideration, the receipt and
sufficiency of which are mutually acknowledged, the Company and the Executive
hereby agree as follows:
 
Agreement
 
1. Definitions. When used in this Agreement, the following terms shall have the
following meanings:
 
(a) “Accrued Obligations” shall mean:
 
(i) any accrued but unpaid salary through the Termination Date;
 
(ii) any unpaid or unreimbursed expenses incurred in accordance with Company
policy, including amounts due under Section 5(a) hereof, to the extent incurred
during the Term of Employment;
 
(iii) any benefits provided under the Company’s Executive benefit plans upon a
termination of employment, in accordance with the terms therein, including
rights to equity in the Company pursuant to any plan or grant, and settlement of
any Equity Awards in accordance with the terms of such Equity Awards;
 
(iv) any unpaid Bonus in respect to any completed fiscal year that has ended on
or prior to the end of the Term of Employment; and
 
(v) rights to indemnification by virtue of the Executive’s position as an
officer or director of the Company or its subsidiaries and the benefits under
any directors’ and officers’ liability insurance policy maintained by the
Company, in accordance with its terms thereof.
 
(b) “Board” shall mean the Board of Directors of the Company.
 
(c) “Bonus” shall mean any bonus payable to the Executive pursuant to Section
4(b) hereof.
 
(d) “Bonus Period” shall mean each period for which a Bonus is payable. Unless
otherwise specified by the Board, the Bonus Period shall be the Company’s fiscal
year.
 
 
 

--------------------------------------------------------------------------------

 
 
(e) “Cause” shall mean, with respect to the Executive, the following:
 
(i) the commission of a felony or other crime involving moral turpitude, or the
commission of any other act or omission involving dishonesty or fraud with
respect to the Company or any Related Entity or any of its or their respective
customers or suppliers; or
 
(ii) breach of fiduciary duty, willful misconduct or gross negligence with
respect to the Company or any Related Entity; or
 
(iii) substantial and repeated failure to perform duties as reasonably directed
in writing by the President; provided, however, that if any such breach is
subject to cure, Executive shall be entitled to written notice of and an
opportunity to cure such breach to the Board’s reasonable satisfaction within 30
calendar days of notice of such breach; or
 
(iv) material breach of this Agreement; provided, however, that if any such
breach is subject to cure, Executive shall be entitled to written notice of and
an opportunity to cure such breach to the Board’s reasonable satisfaction within
30 calendar days of notice of such breach; or
 
(v) any action taken against Executive by a regulatory body or self-regulatory
organization that materially impairs the Executive from performing his duty for
a period of more than 180 days; or
 
(vi) alcoholism or drug addition which materially impairs the Executive’s
ability to perform his duties.
 
An act or failure to act shall not be “willful” if (A) done by the Executive in
good faith and (B) the Executive reasonably believed that such action or
inaction was in the best interests of the Company and the Related Entities.
 
(f) “Change in Control of the Company” shall mean:
 
(i) consummation of a reorganization, merger or consolidation, sale, disposition
of all or substantially all of the assets or stock of the Company or any other
similar corporate event (a “Business Combination”), in each case, unless,
following such Business Combination, all or substantially all of the individuals
or entities who were the beneficial owners, respectively, of the voting
securities of the Company entitled to vote generally in the election of
directors immediately prior to such Business Combination beneficially own,
directly or indirectly, more than 50% of, respectively, the then outstanding
voting securities entitled to vote generally in the election of directors, as
the case may be, of the corporation resulting from such Business Combination
(including, without limitation, a corporation which as a result of such
transaction owns the Company or all or substantially all of the Company’s assets
either directly or through one or more subsidiaries); or (ii) approval by the
Board of Directors of the Company of a complete dissolution or liquidation of
the Company; or (iii) any “person” (as such term is defined in Section 3(a)(9)
of the Securities Exchange Act of 1934 (the “Exchange Act”) and as used in
Sections 13(d)(3) and 14(d)(2) of the Exchange Act), is or becomes, after the
Commencement Date, a “beneficial owner” (as defined in Rule 13d-3 under the
Exchange Act), directly or indirectly, of securities of the Company representing
35% or more of the combined voting power of the Company’s then outstanding
securities eligible to vote for the election of the Board of Directors of the
Company.
 
 
- 2 -

--------------------------------------------------------------------------------

 
 
(g) “CFO” shall mean the Chief Financial Officer of the Company.
 
(h) “COBRA” shall mean the Consolidated Omnibus Budget Reconciliation Act of
1985, as amended from time to time.
 
(i) “Code” shall mean the Internal Revenue Code of 1986, as amended.
 
(j) “Commencement Date” shall mean July 1, 2008.
 
(k) “Confidential Information” shall mean all trade secrets and information
disclosed to the Executive or known by the Executive as a consequence of or
through the unique position of his employment with the Company or any Related
Entity (including information conceived, originated, discovered or developed by
the Executive and information acquired by the Company or any Related Entity from
others) prior to or after the date hereof, and not generally or publicly known
(other than as a result of unauthorized disclosure by the Executive), about the
Company or any Related Entity or its business.
 
(l) “Disability” shall have the meaning set forth in a policy or policies of
long-term disability insurance, if any, the Company obtains for the benefit of
itself and/or its employees. If there is no definition of “disability”
applicable under any such policy or policies, if any, then the Executive shall
be considered disabled due to mental or physical impairment or disability,
despite reasonable accommodations by the Company and any Related Entity, to
perform his customary or other comparable duties with the Company and any
Related Entity immediately prior to such disability for a period of at least 120
consecutive days or for at least 180 non-consecutive days in any 12-month
period.
 
(m) “Draw” shall mean a loan or advance versus a Base Salary or other forms of
compensation provided for in Section 4(a) hereof.
 
(n) “Equity Awards” shall mean any stock options, restricted stock, restricted
stock units, stock appreciation rights, phantom stock or other equity based
awards granted by the Company to the Executive.
 
(o) “Excise Tax” shall mean any excise tax imposed by Section 4999 of the Code,
together with any interest and penalties imposed with respect thereto, or any
interest or penalties incurred by the Executive with respect to any such excise
tax.
 
(p) “Expiration Date” shall mean the date on which the Term of Employment,
including any renewals thereof under Section 3(b) hereof, shall expire.
 
(q) “Good Reason” shall mean:
 
(i) the assignment to the Executive of any duties inconsistent in any material
respect with the Executive’s position (including status, titles and reporting
requirements), authority, duties or responsibilities as contemplated by Section
2(b) hereof, or any other action by the Company that results in a material
diminution in such position, authority, duties or responsibilities, excluding
for this purpose an isolated, insubstantial and inadvertent action not taken in
bad faith and which is remedied by the Company promptly after receipt of written
notice thereof given by the Executive; or
 
 
- 3 -

--------------------------------------------------------------------------------

 
 
(ii) any material failure by the Company to comply with any of the provisions of
Section 4 hereof, other than an isolated, insubstantial and inadvertent failure
not occurring in bad faith and that is remedied by the Company promptly after
receipt of written notice thereof given by the Executive; or
 
(iii) the Company’s requiring the Executive to be based at any office or
location outside of Broward County or Southern Palm Beach County, Florida,
except for travel reasonably required in the performance of the Executive’s
responsibilities; or
 
(iv) the cessation of the Executive’s position for any reason other than with
the Executive’s written consent; or
 
(v) any decrease in salary or bonuses payable pursuant to the terms of this
Agreement without the Executive’s written consent.
 
(r) “Related Entity” shall mean the Company and any direct or indirect
subsidiary of the Company or the subsidiary, and any business, corporation,
partnership, limited liability company or other entity designated by the Board,
in which the Company or a subsidiary holds a substantial ownership interest,
directly or indirectly.
 
(s) “Restricted Period” shall be the Term of Employment and the twelve (12)
month period immediately following termination of the Term of Employment;
provided, however, that if the Company terminates the Executive’s employment for
Cause, or Executive terminates his employment without Good Reason, the twelve
(12) month period shall be extended to eighteen (18) months.
 
(t) “Severance Amount” shall mean 50% of the Executive’s annual Base Salary.
 
(u) “Severance Term” shall mean the six (6) month period following the
Termination Date.
 
(v) “Term of Employment” shall mean the period during which the Executive shall
be employed by the Company pursuant to the terms of this Agreement.
 
(w) “Termination Date” shall mean the date on which the Term of Employment ends.
 
2. Employment.
 
(a) Employment and Term. The Company hereby agrees to employ the Executive, and
the Executive hereby agrees to serve the Company, during the Term of Employment
on the terms and conditions set forth herein.
 
(b) Duties of Executive. During the Term of Employment, the Executive shall be
employed and serve as the Chief Financial Officer and Chief Accounting Officer,
and shall have such duties typically associated with such title and shall
exercise such power and authority as may from time to time be delegated to him
by the President. The Executive shall devote his full business time, attention
and efforts to the performance of his duties under this Agreement, render such
services to the best of his ability, and use his reasonable best efforts to
promote the interests of the Company. The Executive shall not engage in any
other business or occupation during the Term of Employment, including, without
limitation, any activity that (i) conflicts with the interests of the Company or
its Related Entities, (ii) interferes with the proper and efficient performance
of his duties for the Company, or (iii) interferes with the exercise of his
judgment in the Company’s best interests. Notwithstanding the foregoing or any
other provision of this Agreement, it shall not be a breach or violation of this
Agreement for the Executive to (x) serve on civic or charitable boards or
committees, (y) deliver lectures, fulfill speaking engagements or teach at
educational institutions, or (z) manage personal investments, so long as such
activities do not significantly interfere with or significantly detract from the
performance of the Executive’s responsibilities to the Company in accordance
with this Agreement. The Executive represents that he holds all licenses and
regulatory approvals necessary to perform these responsibilities, including
holding a Series 27 (“FINOP”) license and if requested by the President, shall
also serve as the FINOP of the one or more of the Company’s affiliated broker
dealers.
 
 
- 4 -

--------------------------------------------------------------------------------

 
 
3. Term.
 
(a) Initial Term. The initial Term of Employment under this Agreement, and the
employment of the Executive hereunder, shall commence on the Commencement Date
and shall expire on the first anniversary of such Commencement Date, unless
sooner terminated in accordance with Section 6 hereof.
 
(b) Renewal Terms. At the end of the Initial Term, the Term of Employment
automatically shall renew for successive one (1) year terms (subject to earlier
termination as provided in Section 6 hereof), unless the Company or the
Executive delivers written notice to the other at least three (3) months prior
to the Expiration Date of its or his election not to renew the Term of
Employment.
 
(c) Release. Upon termination of this Agreement in accordance with the terms
contained herein, as a condition to receiving any payments or benefits to which
he is entitled under the terms of this Agreement, the Executive shall execute
and deliver to the Company a release in the form attached hereto as Exhibit A
within thirty (30) days following his termination of employment. Such release
shall remain in full force and effect so long as the Company is in compliance
with its obligations to pay severance and provide the other post-termination
benefits hereunder, subject to the Executive continuing to abide by the
post-termination obligations and covenants contained herein.
 
4. Compensation.
 
(a) Base Salary. The Executive shall receive an initial base salary of $180,000
per annum (the "Base Salary"). Such Base Salary shall be payable in installments
consistent with the Company’s normal payroll schedule, subject to applicable
withholding and other taxes. The Base Salary and Executive’s other forms of
compensation shall be reviewed, at least annually, and may, by action and in the
discretion of the Board, be increased (but may not be decreased) at any time or
from time to time. In no event shall the Base Salary be deemed a Draw.
 
 
- 5 -

--------------------------------------------------------------------------------

 
 
(b) Bonuses. During the Term of Employment, the Executive shall be entitled to
receive on a fiscal year basis a cash bonus from the Company determined in the
discretion by the Compensation Committee based upon its assessment of the
performance of the Executive in the following areas: (A) revenue, net income and
revenue growth of the Company, (B) new business development, (C) investor
relations, (D) communication with the Board of Directors, (E) communication and
collaboration with the other members of the Executive Committee of the Board of
Directors, and (F) and other factors including without limitation special
projects as assigned by the President, Executive Committee or Board of
Directors.
 
5. Expense Reimbursement and Other Benefits.
 
(a) Reimbursement of Expenses. Upon the submission of proper substantiation by
the Executive, and subject to such rules and guidelines as the Company may from
time to time adopt with respect to the reimbursement of expenses of executive
personnel, the Company shall reimburse the Executive for all reasonable expenses
actually paid or incurred by the Executive during the Term of Employment in the
course of and pursuant to the business of the Company, including, without
limitation, expenses relating to his cell phone and his Blackberry or other
similar devices. The Executive shall account to the Company in writing for all
expenses for which reimbursement is sought and shall supply to the Company
copies of all relevant invoices, receipts or other evidence reasonably requested
by the Company.
 
(b) Compensation/Benefit Programs. During the Term of Employment, the Executive
shall be entitled to participate in all medical, dental, hospitalization,
accidental death and dismemberment, disability, travel and life insurance plans,
and any and all other plans as are presently and hereinafter offered by the
Company to its executive personnel, including savings, pension, profit-sharing
and deferred compensation plans, subject to the general eligibility and
participation provisions set forth in such plans. The benefits currently
provided by the Company to its Executives are as stated in the Company’s
Executive handbook, which is subject to change. In addition, during the Term of
Employment, the Company shall pay (at the “Buy-Up Premium” level) all health
insurance premiums required to be made on behalf of the Executive and his
dependents with respect to their participation in such health plans. Should
Executive not want to participate in the Company's health plan, the Company will
reimburse Executive for the expense incurred in participating in another plan in
an amount not to exceed the cost of participation of Executive and his
dependents in the Company’s health plan. Additionally, Executive shall be added
as an insured to any director and officer and errors and omissions insurance
policy that the Company or any of the Company’s subsidiaries or affiliates
hereafter procures.
 
(c) Other Benefits. The Executive shall be entitled to three (3) weeks of paid
vacation each calendar year during the Term of Employment, to be taken at such
times as the Executive and the Company shall mutually determine and provided
that no vacation time shall significantly interfere with the duties required to
be rendered by the Executive hereunder. The Executive shall receive such
additional benefits, if any, as the Board shall from time to time determine.
 
6. Termination.
 
(a) General. The Term of Employment shall terminate upon the earliest to occur
of (i) the Executive’s death, (ii) a termination by the Company by reason of the
Executive’s Disability, (iii) a termination by the Company with or without
Cause, or (iv) a termination by Executive with or without Good Reason. Upon any
termination of Executive’s employment for any reason, except as may otherwise be
requested by the Company in writing and agreed upon in writing by Executive, the
Executive shall resign from any and all positions the Executive holds with the
Company or any of its Related Entities. Upon termination of Executive’s
employment with the Company pursuant to this Section, all compensation and
benefits shall cease to accrue upon discharge of Executive and the Company shall
have no further obligations to the Executive or his heirs, administrators, or
executors with respect to compensation and benefits thereafter, except to pay
the Executive or his heirs, administrators or executors as set forth in this
Section.
 
 
- 6 -

--------------------------------------------------------------------------------

 
 
(b) Termination by Company for Cause. The Company shall at all times have the
right, upon written notice to the Executive, to terminate the Term of Employment
for Cause. For purposes of this Section 6(b), any good faith determination by
the Board of Cause shall be binding and conclusive on all interested parties. In
the event that the Term of Employment is terminated by the Company for Cause,
the Executive shall be entitled only to the Accrued Obligations, payable as soon
as practicable following the Termination Date.
 
(c) Disability. The Company shall have the option to terminate the Term of
Employment upon written notice to the Executive, at any time during which the
Executive is suffering from a Disability. In the event that the Term of
Employment is terminated due to the Executive’s Disability, the Executive shall
be entitled to:
 
(i) the Accrued Obligations, payable as soon as reasonably practicable following
the Termination Date;
 
(ii) the Severance Amount, payable in equal monthly installments during the
Severance Term commencing with the first calendar month immediately following
the month in which the employment of Executive has been terminated;
 
(iii) continuation of the health benefits provided to the Executive and his
covered dependents under the Company health plans as in effect from time to time
after the date of such termination with the Company paying all premiums relating
thereto until the earlier of: (A) eighteen (18) months following the Termination
Date, or (B) the date the Executive commences employment with any person or
entity and, thus, is eligible for health insurance benefits; provided, however,
that as a condition of continuation of such benefits, the Company may require
the Executive to elect to continue his health insurance pursuant to COBRA; and
 
(iv) all Options granted to Executive to purchase the Company’s common stock
prior to after the date of this Agreement shall immediately vest and be
exercisable for a period of nine (9) months from the date of the termination;
provided, however, such period of nine (9) months shall not exceed the earlier
of the latest date upon which such options could have expired by their original
terms under any circumstances or the tenth anniversary of the original date of
grant of such options.
 
(d) Death. In the event that the Term of Employment is terminated due to the
Executive’s death, the estate of the Executive shall be entitled to:
 
(i) the Accrued Obligations, payable as soon as reasonably practicable following
the Termination Date;
 
 
- 7 -

--------------------------------------------------------------------------------

 
 
(ii) the Severance Amount, payable in equal monthly installments during the
Severance Term commencing with the first calendar month immediately following
the month in which the employment of Executive has been terminated;
 
(iii) continuation of the health benefits provided to the Executive’s covered
dependents under the Company health plans as in effect from time to time after
the Executive’s death with the Company paying all premiums relating thereto
until eighteen (18) months following the Termination Date; provided, however,
that as a condition of continuation of such benefits, the Company may require
the covered dependents to elect to continue such health insurance pursuant to
COBRA; and
 
(iv) all Options granted to Executive to purchase the Company’s common stock
prior to after the date of this Agreement shall immediately vest and be
exercisable for a period of nine (9) months from the date of the termination;
provided, however, such period of nine (9) months shall not exceed the earlier
of the latest date upon which such options could have expired by their original
terms under any circumstances or the tenth anniversary of the original date of
grant of such options.
 
(e) Termination Without Cause. The Company may terminate the Term of Employment
at any time without Cause, by written notice to the Executive. In the event that
the Term of Employment is terminated by the Company without Cause (other than
due to the Executive’s death or Disability), the Executive shall be entitled to:
 
(i) the Accrued Obligations, payable as soon as practicable following the
Termination Date;
 
(ii) the Severance Amount, payable in equal monthly installments during the
Severance Term;
 
(iii) continuation of the health benefits provided to the Executive and his
covered dependents under the Company health plans as in effect from time to time
after the date of such termination with the Company paying all premiums relating
thereto until the earlier of: (A) twelve (12) months following the Termination
Date, or (B) the date the Executive commences employment with any person or
entity and, thus, is eligible for health insurance benefits; provided, however,
that as a condition of continuation of such benefits, the Company may require
the Executive to elect to continue his health insurance pursuant to COBRA; and
 
(iv) any options granted to Executive to purchase the Company’s common stock
prior to or after the date of this Agreement shall immediately vest and be
exercisable for a period of six (6) months from the date of the termination;
provided, however, such period of six (6) months shall not exceed the earlier of
the latest date upon which such options could have expired by their original
terms under any circumstances.
 
(f) Termination by Executive for Good Reason. The Executive may terminate the
Term of Employment for Good Reason by providing the Company thirty (30) days’
written notice setting forth in reasonable specificity the event that
constitutes Good Reason, which written notice, to be effective, must be provided
to the Company within thirty (30) days of the occurrence of such event. During
such thirty (30) day notice period, the Company shall have a cure right (if
curable), and if not cured within such period, the Executive’s termination shall
be effective upon the date immediately following the expiration of the thirty
(30) day notice period, and the Executive shall be entitled to the same payments
and benefits as provided in Section 6(e) above for a termination due to the
Executive’s Termination Without Cause.
 
 
- 8 -

--------------------------------------------------------------------------------

 
 
(g) Termination by Executive Without Good Reason. The Executive may terminate
his employment without Good Reason by providing the Company thirty (30) days’
written notice of such termination. In the event of a termination of employment
by the Executive under this Section 6(g), the Executive shall be entitled only
to the Accrued Obligations. In the event of termination of the Executive’s
employment under this Section 6(g), the Company may, in its sole and absolute
discretion, by written notice, accelerate such date of termination and still
have it treated as a termination without Good Reason.
 
(h) Termination Upon Expiration Date. In the event that Executive’s employment
with the Company terminates upon the expiration of the Term of Employment, the
Executive shall be entitled to only the Accrued Obligations.
 
(i) Change in Control of the Company. If the Executive’s employment is
terminated by the Company without Cause or by the Executive for Good Reason
during the six (6) month period immediately following the Change in Control of
the Company, then the Executive shall be entitled to the same payments and
benefits as provided in Section 6(e) above for a termination due to the
Executive’s Termination Without Cause.
 
(j) Cooperation. Following the Term of Employment, the Executive shall give his
assistance and cooperation willingly, upon reasonable advance notice with due
consideration for his other business or personal commitments, in any matter
relating to his position with the Company, or his expertise or experience as the
Company or any Related Entity may reasonably request, including his attendance
and truthful testimony where deemed appropriate by the Company or any Related
Entity, with respect to any investigation or the Company’s or any Related
Entity’s defense or prosecution of any existing or future claims or litigations
or other proceedings relating to matters in which he was involved or potentially
had knowledge by virtue of his employment with the Company. In no event shall
his cooperation materially interfere with his services for a subsequent employer
or other similar service recipient. To the extent permitted by law, the Company
agrees that (i) it shall promptly reimburse the Executive for his reasonable and
documented expenses in connection with his rendering assistance and/or
cooperation under this Section 6(j) upon his presentation of documentation for
such expenses and (ii) the Executive shall be reasonably compensated for any
continued material services as required under this Section 6(j).
 
7. Intentionally Omitted. 
 
8. Taxes. Anything in this Agreement to the contrary notwithstanding, all
payments required to be made by the Company hereunder to the Executive or his
estate or beneficiaries shall be subject to the withholding of such amounts
relating to taxes as the Company may reasonably determine it should withhold
pursuant to any applicable law or regulation. In lieu of withholding such
amounts, in whole or in part, the Company may, in its sole discretion, accept
other provisions for payment of taxes and withholding as required by law,
provided it is satisfied that all requirements of law affecting its
responsibilities to withhold have been satisfied.
 
 
- 9 -

--------------------------------------------------------------------------------

 
 
9. Assignment. The Company shall have the right to assign this Agreement and its
rights and obligations hereunder in whole, but not in part, to any corporation
or other entity with or into which the Company may hereafter merge or
consolidate or to which the Company may transfer all or substantially all of its
assets, if in any such case said corporation or other entity shall by operation
of law or expressly in writing assume all obligations of the Company hereunder
as fully as if it had been originally made a party hereto, but may not otherwise
assign this Agreement or its rights and obligations hereunder. The Executive may
not assign or transfer this Agreement or any rights or obligations hereunder.
 
10. Governing Law. This Agreement shall be governed by and construed and
enforced in accordance with the internal laws of the State of New York, without
regard to principles of conflict of laws.
 
11. Arbitration.
 
(a) Exclusive Remedy. The parties recognize that litigation in federal or state
courts or before federal or state administrative agencies of disputes arising
out of the Executive’s employment with the Company or out of this Agreement, or
the Executive’s termination of employment or termination of this Agreement, may
not be in the best interests of either the Executive or the Company, and may
result in unnecessary costs, delays, complexities, and uncertainty. Except as
otherwise provided in Section 11 hereof, the parties agree that any dispute
between the parties arising out of or relating to the Executive’s employment, or
to the negotiation, execution, performance or termination of this Agreement or
the Executive’s employment, including, but not limited to, any claim arising out
of this Agreement, claims under Title VII of the Civil Rights Act of 1964, as
amended, the Civil Rights Act of 1991, the Age Discrimination in Employment Act
of 1967, the Americans with Disabilities Act of 1990, Section 1981 of the Civil
Rights Act of 1966, as amended, the Family Medical Leave Act, the Executive
Retirement Income Security Act, and any similar federal, state or local law,
statute, regulation, or any common law doctrine, whether that dispute arises
during or after employment shall be resolved by arbitration in New York County,
New York area, in accordance with the National Employment Arbitration Rules of
the American Arbitration Association, as modified by the provisions of this
Section 11. The parties each further agree that the arbitration provisions of
this Agreement shall provide each party with its exclusive remedy, and each
party expressly waives any right it might have to seek redress in any other
forum, except as otherwise expressly provided in this Agreement. The parties
acknowledge and agree that their obligations under this arbitration agreement
survive the expiration or termination of this Agreement and continue after the
termination of the employment relationship between the Executive and the
Company. Except as otherwise provided in Section 11 hereof, by election of
arbitration as the means for final settlement of all claims, the parties hereby
waive their respective rights to, and agree not to, sue each other in any action
in a federal, state or local court with respect to such claims, but may seek to
enforce in court an arbitration award rendered pursuant to this Agreement. The
parties specifically agree to waive their respective rights to a trial by jury,
and further agree that no demand, request or motion will be made for trial by
jury.
 
(b) Arbitration Procedure and Arbitrator’s Authority. In the arbitration
proceeding, each party shall be entitled to engage in any type of discovery
permitted by the Federal Rules of Civil Procedure, to retain its own counsel, to
present evidence and cross-examine witnesses, to purchase a stenographic record
of the proceedings, and to submit post-hearing briefs. In reaching his/her
decision, the arbitrator shall have no authority to add to, detract from, or
otherwise modify any provision of this Agreement. The arbitrator shall submit
with the award a written opinion which shall include findings of fact and
conclusions of law. Judgment upon the award rendered by the arbitrator may be
entered in any court having competent jurisdiction.
 
 
- 10 -

--------------------------------------------------------------------------------

 
 
(c) Effect of Arbitrator’s Decision; Arbitrator’s Fees. The decision of the
arbitrator shall be final and binding between the parties as to all claims which
were or could have been raised in connection with the dispute, to the full
extent permitted by law. In all cases in which applicable federal law precludes
a waiver of judicial remedies, the parties agree that the decision of the
arbitrator shall be a condition precedent to the institution or maintenance of
any legal, equitable, administrative, or other formal proceeding by the
Executive in connection with the dispute, and that the decision and opinion of
the arbitrator may be presented in any other forum on the merits of the dispute.
If the arbitrator finds that the Executive was terminated in violation of law or
this Agreement, the parties agree that the arbitrator acting hereunder shall be
empowered to provide the Executive with any remedy available should the matter
have been tried in a court, including equitable and/or legal remedies,
compensatory damages and back pay. The arbitrator’s fees and expenses and all
administrative fees and expenses associated with the filing of the arbitration
shall be borne by the non-prevailing party.
 
12. Restrictive Covenants. 
 
(a) Executive recognizes and acknowledges that the Company, Related Entities and
their subsidiaries, through the expenditure of considerable time and money, have
developed and will continue to develop in the Confidential Information. In
consideration of his continued employment by the Company hereunder, Executive
agrees that he will not, during the Restricted Period, directly or indirectly,
make any disclosure of Confidential Information now or hereafter possessed by
the Company, Related Entities, and/or any of their current or future, direct or
indirect subsidiaries (collectively, the "Group"), to any person, partnership,
corporation or entity either during or after the term hereunder, except to
employees of the Group and to others within or without the Group, as Executive
may deem necessary in order to conduct the Group's business and except as may be
required pursuant to any court order, judgment or decision from any court of
competent jurisdiction. The foregoing shall not apply to information which is in
the public domain on the date hereof; which, after it is disclosed to Executive
by the Group, is published or becomes part of the public domain through no fault
of Executive; which is known to Executive prior to disclosure thereof to him by
the Group as evidenced by his written records; or, after Executive is no longer
employed by the Group, which is thereafter disclosed to Executive in good faith
by a third party which is not under any obligation of confidence or secrecy to
the Group with respect to such information at the time of disclosure to him. The
provisions of this Section 6 shall continue in full force and effect
notwithstanding termination of Executive's employment under this Agreement or
otherwise.
 
(b) Executive agrees that if the Company has made and is continuing to make all
required payments to him upon and after termination of his employment, then
during the Restricted Period, Executive shall neither directly and/or indirectly
(a) solicit, hire and/or contact any prior (within twelve (12) months) or then
current employee of the Company and/or Related Entities nor any of their
respective direct and/or indirect subsidiaries (collectively, the "Applicable
Entities"), nor (b) solicit any business with any prior (within twelve (12)
months of termination) or then current customer and/or client of the Applicable
Entities. In addition, Executive shall not attempt (directly and/or indirectly)
to do anything either by himself or through others that he is prohibited from
doing pursuant to this Section 12. Given that this Agreement is providing
significant benefits to Executive, Executive hereby agrees that during the
Restricted Period, without the prior written consent of the Board, he will not,
directly or indirectly, either as principal, manager, agent, consultant,
officer, director, stockholder, partner, investor, lender or employee or in any
other capacity, carry on, be engaged in or have any financial interest in, any
business which is in competition with any business of the Applicable Entities.
For purposes of this section, a business shall be deemed to be in competition
with any business of the Applicable Entities if it is materially involved in the
purchase, sale or other dealing in any property or the rendering of any service
purchased, sold, dealt in or rendered by any member of the Applicable Entities
within the same geographic area in which such member of the Applicable Entities
effects such purchases, sales or dealings or renders such services; provided,
however, that for the period commencing with the termination of Executive's
employment, a business shall be deemed to be in competition with any business of
the Applicable Entities only if it is materially involved in the retail
brokerage business. Notwithstanding the foregoing, Executive shall be allowed to
make passive investments in publicly held competitive businesses as long as his
ownership is less than 5% of such business.


 
- 11 -

--------------------------------------------------------------------------------

 
 
(c) Executive acknowledges that the restrictive covenants (the "Restrictive
Covenants") contained in this Section 12 are a condition of his continued
employment and are reasonable and valid in geographical and temporal scope and
in all other respects. If any court determines that any of the Restrictive
Covenants, or any part of any of the Restrictive Covenants, is invalid or
unenforceable, the remainder of the Restrictive Covenants and parts thereof
shall not thereby be affected and shall be given full effect, without regard to
the invalid portion. If any court determines that any of the Restrictive
Covenants, or any part thereof, is invalid or unenforceable because of the
geographic or temporal scope of such provision, such court shall have the power
to reduce the geographic or temporal scope of such provision, as the case may
be, and, in its reduced form, such provision shall then be enforceable. If
Executive breaches, or threatens to breach, any of the Restrictive Covenants,
the Company, in addition to and not in lieu of any other rights and remedies it
may have at law or in equity, shall have the right to injunctive relief; it
being acknowledged and agreed to by Executive that any such breach or threatened
breach would cause irreparable and continuing injury to the Company and that
money damages would not provide an adequate remedy to the Company.
 
13. Entire Agreement. This Agreement constitutes the entire agreement between
the parties hereto with respect to the subject matter hereof and, upon its
effectiveness, shall supersede all prior agreements, understandings and
arrangements, both oral and written, between the Executive and the Company (or
any of its affiliates) with respect to such subject matter. This Agreement may
not be modified in any way unless by a written instrument signed by both the
Company and the Executive.
 
14. Survival. The respective rights and obligations of the parties hereunder
shall survive any termination of the Executive’s employment hereunder, including
without limitation, the Company’s obligations under Section 6, and the
expiration of the Term of Employment, to the extent necessary to the intended
preservation of such rights and obligations.
 
15. Notices. All notices required or permitted to be given hereunder shall be in
writing and shall be personally delivered by courier or sent by registered or
certified mail, return receipt requested addressed as set forth herein. Notices
personally delivered or sent by overnight courier shall be deemed given on the
date of delivery and notices mailed in accordance with the foregoing shall be
deemed given upon the earlier of receipt by the addressee, as evidenced by the
return receipt thereof, or three (3) days after deposit in the U.S. mail. Notice
shall be sent (i) if to the Company, addressed to National Holdings Corporation,
120 Broadway, 27th Floor, New York, NY 10271, Attention: Chief Executive
Officer, and (ii) if to the Executive, to his address as reflected on the
payroll records of the Company, or to such other address as either party shall
request by notice to the other in accordance with this provision.
 
 
- 12 -

--------------------------------------------------------------------------------

 
 
16. Benefits; Binding Effect. This Agreement shall be for the benefit of and
binding upon the parties hereto and their respective heirs, personal
representatives, legal representatives, successors and, where permitted and
applicable, assigns, including, without limitation, any successor to the
Company, whether by merger, consolidation, sale of stock, sale of assets or
otherwise.
 
17. Right to Consult with Counsel; No Drafting Party. The Executive acknowledges
having read and considered all of the provisions of this Agreement carefully,
and having had the opportunity to consult with counsel of his own choosing, and,
given this, the Executive agrees that the obligations created hereby are not
unreasonable. The Executive acknowledges that he has had an opportunity to
negotiate any and all of these provisions and no rule of construction shall be
used that would interpret any provision in favor of or against a party on the
basis of who drafted the Agreement.
 
18. Severability. The invalidity of any one or more of the words, phrases,
sentences, clauses, provisions, sections or articles contained in this Agreement
shall not affect the enforceability of the remaining portions of this Agreement
or any part thereof, all of which are inserted conditionally on their being
valid in law, and, in the event that any one or more of the words, phrases,
sentences, clauses, provisions, sections or articles contained in this Agreement
shall be declared invalid, this Agreement shall be construed as if such invalid
word or words, phrase or phrases, sentence or sentences, clause or clauses,
provisions or provisions, section or sections or article or articles had not
been inserted. If such invalidity is caused by length of time or size of area,
or both, the otherwise invalid provision will be considered to be reduced to a
period or area which would cure such invalidity.
 
19. Waivers. The waiver by either party hereto of a breach or violation of any
term or provision of this Agreement shall not operate nor be construed as a
waiver of any subsequent breach or violation.
 
20. No Mitigation. In no event shall the Executive be obligated to seek other
employment or take any other action by way of mitigation of the amounts payable
to the Executive under any of the provisions of this Agreement.
 
21. Section Headings. The article, section and paragraph headings contained in
this Agreement are for reference purposes only and shall not affect in any way
the meaning or interpretation of this Agreement.
 
22. No Third Party Beneficiary. Nothing expressed or implied in this Agreement
is intended, or shall be construed, to confer upon or give any person other than
the Company, the parties hereto and their respective heirs, personal
representatives, legal representatives, successors and permitted assigns, any
rights or remedies under or by reason of this Agreement.
 
 
- 13 -

--------------------------------------------------------------------------------

 
 
23. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original but all of which together shall
constitute one and the same instrument and agreement.
 
24. Indemnification.
 
(a) Subject to limitations imposed by law, the Company shall indemnify and hold
harmless the Executive to the fullest extent permitted by law from and against
any and all claims, damages, expenses (including reasonable attorneys’ fees),
judgments, penalties, fines, settlements, and all other liabilities incurred or
paid by him in connection with the investigation, defense, prosecution,
settlement or appeal of any threatened, pending or completed action, suit or
proceeding, whether civil, criminal, administrative or investigative and to
which the Executive was or is a party or is threatened to be made a party by
reason of the fact that the Executive is or was an officer, Executive or agent
of the Company, or by reason of anything done or not done by the Executive in
any such capacity or capacities, provided that the Executive acted in good
faith, in a manner that was not grossly negligent or constituted willful
misconduct and in a manner he reasonably believed to be in or not opposed to the
best interests of the Company, and, with respect to any criminal action or
proceeding, had no reasonable cause to believe his conduct was unlawful. The
Company also shall pay any and all expenses (including reasonable attorney’s
fees) incurred by the Executive as a result of the Executive being called as a
witness in connection with any matter involving the Company and/or any of its
officers or directors.
 
(b) The Company shall pay any expenses (including reasonable attorneys’ fees),
judgments, penalties, fines, settlements, and other liabilities incurred by the
Executive in investigating, defending, settling or appealing any action, suit or
proceeding described in this Section 24 in advance of the final disposition of
such action, suit or proceeding. The Company shall promptly pay the amount of
such expenses to the Executive, but in no event later than 10 days following the
Executive’s delivery to the Company of a written request for an advance pursuant
to this Section 24, together with a reasonable accounting of such expenses.
 
(c) The Executive hereby undertakes and agrees to repay to the Company any
advances made pursuant to this Section 24 if and to the extent that it shall
ultimately be found that the Executive is not entitled to be indemnified by the
Company for such amounts.
 
(d) The Company shall make the advances contemplated by this Section 24
regardless of the Executive’s financial ability to make repayment, and
regardless whether indemnification of the Indemnitee by the Company will
ultimately be required. Any advances and undertakings to repay pursuant to this
Section 24 shall be unsecured and interest-free.
 
(e) The provisions of this Section 24 shall survive the termination of the Term
of Employment or expiration of the term of this Agreement.

 
- 14 -

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first above written.
 
COMPANY:
 
NATIONAL HOLDINGS CORPORATION
 
By:
/S/ MARK GOLDWASSER
Name: Mark Goldwasser
Title: Chairman and CEO
 
EXECUTIVE:
 
/S/ ALAN B. LEVIN
ALAN B. LEVIN


 
- 15 -

--------------------------------------------------------------------------------

 

EXHIBIT A


FORM OF RELEASE
 
I, ALAN B. LEVIN, on behalf of myself and my heirs, successors and assigns, in
consideration of the performance by National Holdings Corporation., a Delaware
corporation (together with its Subsidiaries, the “Company”), of its material
obligations under the Employment Agreement, dated as of July 1, 2008 (the
“Agreement”), do hereby release and forever discharge as of the date hereof the
Company, its Affiliates, each such Person’s respective successors and assigns
and each of the foregoing Persons’ respective present and former directors,
officers, partners, stockholders, members, managers, agents, representatives,
employees (and each such Person’s respective successors and assigns)
(collectively, the “Released Parties”) to the extent provided below.
 
1. I understand that any payments or benefits paid or granted to me under
Section 6 of the Agreement represent, in part, consideration for signing this
General Release and are not salary, wages or benefits to which I was already
entitled. I understand and agree that I will not receive the payments and
benefits specified in Section 6 of the Agreement unless I execute this General
Release and do not revoke this General Release within the time period permitted
hereafter or breach this General Release.
 
2. I knowingly and voluntarily release and forever discharge the Company and the
other Released Parties from any and all claims, controversies, actions, causes
of action, cross-claims, counter-claims, demands, debts, compensatory damages,
liquidated damages, punitive or exemplary damages, other damages, claims for
costs and attorneys’ fees, or liabilities of any nature whatsoever in law and in
equity, both past and present (through the date of this General Release),
whether under the laws of the United States or another jurisdiction and whether
known or unknown, suspected or claimed against the Company or any of the
Released Parties which I, my spouse, or any of my heirs, executors,
administrators or assigns, have or may have, which arise out of or are connected
with my employment with, or my separation from, the Company (including, but not
limited to, any allegation, claim or violation, arising under: Title VII of the
Civil Rights Act of 1964, as amended; the Civil Rights Act of 1991; the Age
Discrimination in Employment Act of 1967, as amended (including the Older
Workers Benefit Protection Act); the Equal Pay Act of 1963, as amended; the
Americans with Disabilities Act of 1990; the Family and Medical Leave Act of
1993; the Civil Rights Act of 1866, as amended; the Worker Adjustment Retraining
and Notification Act; the Employee Retirement Income Security Act of 1974; any
applicable Executive Order Programs; the Fair Labor Standards Act; or their
state or local counterparts; or under any other federal, state or local civil or
human rights law, or under any other local, state, or federal law, regulation or
ordinance; or under any public policy, contract or tort, or under common law; or
arising under any policies, practices or procedures of the Company; or any claim
for wrongful discharge, breach of contract, infliction of emotional distress, or
defamation; or any claim for costs, fees, or other expenses, including
attorneys’ fees incurred in these matters) (all of the foregoing collectively
referred to herein as the “Claims”); provided, however, that nothing contained
in this General Release shall apply to, or release the Company from, (i) any
obligation of the Company contained in the Agreement to be performed after the
date hereof or (ii) any vested or accrued benefits pursuant to any employee
benefit plan, program or policy of the Company.
 
 
- 16 -

--------------------------------------------------------------------------------

 
 
3. I represent that I have made no assignment or transfer of any right, claim,
demand, cause of action, or other matter covered by paragraph 2 above.
 
4. I agree that this General Release does not waive or release any rights or
claims that I may have under the Age Discrimination in Employment Act of 1967
which arise after the date I execute this General Release. I acknowledge and
agree that my separation from employment with the Company in compliance with the
terms of the Agreement shall not serve as the basis for any claim or action
(including, without limitation, any claim under the Age Discrimination in
Employment Act of 1967).
 
5. In signing this General Release, I acknowledge and intend that it shall be
effective as a bar to each and every one of the Claims hereinabove mentioned or
implied. I expressly consent that this General Release shall be given full force
and effect according to each and all of its express terms and provisions,
including those relating to unknown and unsuspected Claims (notwithstanding any
state statute that expressly limits the effectiveness of a general release of
unknown, unsuspected and unanticipated Claims), if any, as well as those
relating to any other Claims hereinabove mentioned or implied. I acknowledge and
agree that this waiver is an essential and material term of this General Release
and that without such waiver the Company would not have agreed to the terms of
the Agreement. I covenant that I shall not directly or indirectly, commence,
maintain or prosecute or sue any of the Released Persons either affirmatively or
by way of cross-complaint, indemnity claim, defense or counterclaim or in any
other manner or at all on any Claim covered by this General Release. I further
agree that in the event I should bring a Claim seeking damages against the
Company, or in the event I should seek to recover against the Company in any
Claim brought by a governmental agency on my behalf, this General Release shall
serve as a complete defense to such Claims. I further agree that I am not aware
of any pending charge or complaint of the type described in paragraph 2 as of
the execution of this General Release.
 
6. I agree that neither this General Release, nor the furnishing of the
consideration for this General Release, shall be deemed or construed at any time
to be an admission by the Company, any Released Party or myself of any improper
or unlawful conduct.
 
7. I agree that this General Release is confidential and agree not to disclose
any information regarding the terms of this General Release, except to my
immediate family and any tax, legal or other counsel I have consulted regarding
the meaning or effect hereof or as required by law, and I will instruct each of
the foregoing not to disclose the same to anyone.
 
8. Any non-disclosure provision in this General Release does not prohibit or
restrict me (or my attorney) from responding to any inquiry about this General
Release or its underlying facts and circumstances by the Securities and Exchange
Commission, FINRA or any other self-regulatory organization or governmental
entity.
 
9. Without limitation of any provision of the Agreement, I hereby expressly
re-affirm my obligations under Section 12 under the Agreement. 
 
10. Whenever possible, each provision of this General Release shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this General Release is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
any other provision or any other jurisdiction, but this General Release shall be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision had never been contained herein.
 
 
- 17 -

--------------------------------------------------------------------------------

 
 
“Affiliate” means, with respect to any Person, any Person that controls, is
controlled by or is under common control with such Person or an Affiliate of
such Person.
 
“Person” means an individual, a partnership, a limited liability company, a
corporation, an association, a joint stock company, a trust, a joint venture, an
unincorporated organization, investment fund, any other business entity and a
governmental entity or any department, agency or political subdivision thereof.
 
“Subsidiary” means, with respect to any Person, any corporation, limited
liability company, partnership, association, or business entity of which (i) if
a corporation, a majority of the total voting power of shares of stock entitled
(without regard to the occurrence of any contingency) to vote in the election of
directors, managers, or trustees thereof is at the time owned or controlled,
directly or indirectly, by that Person or one or more of the other Subsidiaries
of that Person or a combination thereof, or (ii) if a limited liability company,
partnership, association, or other business entity (other than a corporation), a
majority of partnership or other similar ownership interest thereof is at the
time owned or controlled, directly or indirectly, by that Person or one or more
Subsidiaries of that Person or a combination thereof. For purposes hereof, a
Person or Persons shall be deemed to have a majority ownership interest in a
limited liability company, partnership, association, or other business entity
(other than a corporation) if such Person or Persons shall be allocated a
majority of limited liability company, partnership, association, or other
business entity gains or losses or shall be or control any managing director or
general partner of such limited liability company, partnership, association, or
other business entity.
 
BY SIGNING THIS GENERAL RELEASE, I REPRESENT AND AGREE THAT:
 
(a) I HAVE READ IT CAREFULLY;
 
(b) I UNDERSTAND ALL OF ITS TERMS AND KNOW THAT I AM GIVING UP IMPORTANT RIGHTS,
INCLUDING BUT NOT LIMITED TO, RIGHTS UNDER THE AGE DISCRIMINATION IN EMPLOYMENT
ACT OF 1967, AS AMENDED, TITLE VII OF THE CIVIL RIGHTS ACT OF 1964, AS AMENDED;
THE EQUAL PAY ACT OF 1963, THE AMERICANS WITH DISABILITIES ACT OF 1990; AND THE
EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED;
 
(c) I VOLUNTARILY CONSENT TO EVERYTHING IN IT;
 
(d) I HAVE BEEN ADVISED TO CONSULT WITH AN ATTORNEY (VIA THE AGREEMENT AND THIS
RELEASE) BEFORE EXECUTING IT AND I HAVE DONE SO OR, AFTER CAREFUL READING AND
CONSIDERATION, I HAVE CHOSEN NOT TO DO SO OF MY OWN VOLITION;
 
(e) I HAVE HAD AT LEAST 21 DAYS FROM THE DATE OF MY RECEIPT OF THIS RELEASE
SUBSTANTIALLY IN ITS FINAL FORM ON _______________ __, _____ TO CONSIDER IT AND
THE CHANGES MADE SINCE THE _______________ __, _____ VERSION OF THIS RELEASE ARE
NOT MATERIAL AND WILL NOT RESTART THE REQUIRED 21-DAY PERIOD;
 
(f) THE CHANGES TO THE AGREEMENT SINCE _______________ ___, _____ EITHER ARE NOT
MATERIAL OR WERE MADE AT MY REQUEST.
 
(g) I UNDERSTAND THAT I HAVE SEVEN DAYS AFTER THE EXECUTION OF THIS RELEASE TO
REVOKE IT AND THAT THIS RELEASE SHALL NOT BECOME EFFECTIVE OR ENFORCEABLE UNTIL
THE EIGHTH DAY FOLLOWING EXECUTION OF THE AGREEMENT;
 
 
- 18 -

--------------------------------------------------------------------------------

 
 
(h) I HAVE SIGNED THIS GENERAL RELEASE KNOWINGLY AND VOLUNTARILY AND WITH THE
ADVICE OF ANY COUNSEL RETAINED TO ADVISE ME WITH RESPECT TO IT; AND
 
(i) I AGREE THAT THE PROVISIONS OF THIS GENERAL RELEASE MAY NOT BE AMENDED,
WAIVED, CHANGED OR MODIFIED EXCEPT BY AN INSTRUMENT IN WRITING SIGNED BY AN
AUTHORIZED REPRESENTATIVE OF THE COMPANY AND BY ME.
 
(j) THIS RELEASE SHALL REMAIN IN FULL FORCE AND EFFECT SO LONG AS THE COMPANY IS
IN COMPLIANCE WITH ITS OBLIGATIONS TO PAY SEVERANCE AND PROVIDE THE OTHER
POST-TERMINATION BENEFITS UNDER THE AGREEMENT, SUBJECT TO THE EXECUTIVE
CONTINUING TO ABIDE BY THE POST-TERMINATION OBLIGATIONS AND COVENANTS CONTAINED
IN THE AGREEMENT.
 
DATE: ___________ __, ______
   
Alan B. Levin



 
- 19 -

--------------------------------------------------------------------------------

 